Citation Nr: 0105374	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  98-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection dermatofibrosarcoma 
protuberans (DFSP) of the chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
May 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

At the recent Board hearing, the veteran offered testimony on 
the issue of service connection for a heart disorder 
secondary to claimed radiation exposure (Transcript at 7-8, 
11-12).  The RO in September 1996 did not consider this 
matter on the basis of radiation exposure.  Thereafter, the 
veteran provided a July 1997 medical statement from a VA 
physician in response to the RO's request for medical 
evidence of radiogenicity for his heart disease.  This 
statement would seem to satisfy the holding in Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994), later incorporated at 
38 C.F.R. § 3.311(b)(4).  The matter is referred to the RO 
for initial consideration in light of the evidence including 
the veteran's testimony at the recent Board hearing. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The RO has styled the issue as whether new and material 
evidence has been submitted to reopen a claim of service 
connection for DFSP.  The Secretary published a final rule, 
effective September 24, 1998, amending section 3.311 to add 
"any other cancer" to the list of radiogenic diseases.  The 
Secretary intended to include both carcinoma and sarcoma in 
this rule by using the broadest term possible, i.e., 
"cancer" as the clearest way of expressing that intent.  63 
Fed. Reg. 50993-50995 (September 24, 1998).  DFSP is included 
among the "soft tissue sarcomas".  See 38 C.F.R. 
§ 3.309(e).  In view of the liberalizing nature of the 
regulatory change pertinent to the claim for DFSP based on 
exposure to ionizing radiation, which in effect created a new 
basis of entitlement, the appellant's radiation claim should 
be reviewed on a de novo basis.  Spencer v. Brown, 4 Vet. 
App. 283 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board has restyled the issue to reflect the intent of the 
recent regulatory change.

The veteran's claim, in essence, is that DFSP developed as a 
result of his exposure to ionizing radiation during a 
temporary duty assignment to Cocos Island, near Guam, in 1966 
and aboard the USS HANCOCK (CVA-19).  To support his claim, 
the veteran has supplemented the record with an extensive 
amount of documentary evidence including environmental 
studies of Cocos Island, decontamination procedures performed 
in the area after atmospheric nuclear tests conducted many 
years earlier and fallout patterns that affected the area.  
In addition, the Navy Department and the National Archives 
and Records Administration (National Archives) has advised 
the RO of available records regarding the USS HANCOCK (CVA-
19) during the period applicable to the veteran's service and 
late in 1997 of the authorization to obtain a review of the 
records.  It does not appear that the RO followed-up on the 
October 1997 correspondence from the National Archives that 
advised of the location of additional records regarding the 
USS HANCOCK (CVA-19). 

The Board observes that the RO has informed the veteran that 
his claim is denied on the basis that the record does not 
show he was exposed to ionizing radiation during his military 
service.  The record shows that in 1999, the RO finally 
received information from the National Personnel Records 
Center (NPRC) that a DD Form 1141 was not a matter of record.  
His personnel records were forwarded to the RO.  

Section 3.311(a)(1) of title 38 of the Code of Federal 
Regulations states that (1) in all cases in which it is 
established that a radiogenic disease first became manifest 
after service and after any applicable presumptive period, 
and (2) it is contended that the disease resulted from 
exposure to ionizing radiation in service, an estimate will 
be made as to the size and nature of the radiation dose or 
doses.  The veteran's DFSP is now included as a radiogenic 
disease under section 3.311(b)(2).

Section 3.311(a)(2) further provides that dose information 
for nuclear weapons test participants and the members of the 
occupation forces of Hiroshima and Nagasaki prior to July 
1946 is to be obtained from the Defense Nuclear Agency (DNA, 
now known as the Defense Threat Reduction Agency (DTRA)).  In 
all other claims, a dose estimate is to be made by the VA 
Under Secretary for Health, after all available information 
concerning exposure is obtained by the RO (emphasis added).  

The RO has undertaken development that if productive could be 
of help to the Under Secretary for Health in the preparation 
of a dose estimate for the veteran.  The RO is responsible 
for completing the development provided under 38 C.F.R. 
§ 3.311(a)(2)(iii) as the veteran's claimed exposure was not 
based upon atmospheric test participation or the occupation 
of Hiroshima or Nagasaki prior to July 1946. 

The development actions must comply with the holding in Earle 
v. Brown, 6 Vet. App. 558 (1994).  The RO has the 
responsibility to obtain information that could assist in the 
preparation of a dose estimate for the veteran.  Thereafter, 
all information which could relate to the amount of any 
radiation exposure the veteran may have received should be 
submitted to the Under Secretary for Health for the 
preparation of a dose assessment in accordance with section 
3.311(a)(2)(iii).  Then, further development set forth under 
§ 3.311(c) should be completed.  The circumstances of the 
veteran's claimed exposure are such that complete exposure 
information might not be found solely in a DD Form 1141.  

The Board must observe that § 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the veteran's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  This is not discretionary and the 
claim must be referred to the Under Secretary for Health as 
provided in the regulation.  It must also be noted that the 
Board is bound by the regulations.  38 C.F.R. § 19.5.  

The requirements regarding the preparation of a dose 
assessment by VA is unique to claims brought under section 
3.311(a)(2)(iii).  VA may rely upon dose data provided by the 
Department of Defense in cases brought under sections 
3.311(a)(2)(i) or (a)(2)(ii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  This would include any 
information contained in the referenced records for the USS 
HANCOCK (CVA-19).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal that has a direct 
effect upon the matters on appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, in light of the development required under 
38 C.F.R. § 3.311 and mandated by the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should follow-up for records 
regarding the USS HANCOCK (CVA-19) 
through the procedure recommended in the 
October 1997 letter from the National 
Archives.  The RO should request copies 
of records maintained regarding potential 
occupational exposure to ionizing 
radiation for the veteran.  All attempts 
to obtain such records through official 
channels should be documented in the 
claims folder.

3.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  If the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including any available information 
regarding effects of decontamination 
activities conducted in the Guam/Cocos 
Island area from official sources or 
sources identified by the veteran, and 
the records, information and the 
veteran's statements concerning his 
locations and activities, should be 
referred to the Under Secretary for 
Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  If it is 
determined that the veteran was exposed 
to ionizing radiation, as claimed, the 
issue should be further developed under 
38 C.F.R. § 3.311(c) as provided under 
§ 3.311(b)(i).  

In the review of the claim under 
38 C.F.R. § 3.311(c) (ii), any opinion 
from the VA Under Secretary for Benefits, 
or designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that DFSP was caused by inservice 
exposure, if so concluded, must be 
thoroughly explained and provide adequate 
rationale for any conclusion or 
conclusions reached.  In accordance with 
the guidance in Stone v. Gober, 14 Vet. 
App. 116 (2000), such an opinion need not 
explicitly discuss each of the 38 C.F.R. 
§ 3.311(e) factors but it must be more 
than a cursory explanation and a mere 
restatement of any opinion obtained from 
the office of the VA Under Secretary for 
Health.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review any required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and the VCAA and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for DFSP of the chest.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for appellate review, if in order.  The 
purpose of this REMAND is to ensure 

compliance with the requirements of due process.  No action 
is required of the appellant unless he receives further 
notice



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




